PER CURIAM.
Having considered the appellants’ response to this Court’s order of October 26, 2004, this appeal is hereby DISMISSED. *561See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974); Bennett’s Leasing Inc. v. First Street Mortgage Corp., 870 So.2d 93, 97-98 n. 4 (Fla. 1st DCA 2003). Specifically, the order on appeal reserved jurisdiction to determine whether or not certain property will be included in the proposed sale of the assignor’s property. Such a reservation necessarily renders the order on appeal nonfinal.
ERVIN, BROWNING, and HAWKES, JJ., concur.